FILED
                           NOT FOR PUBLICATION                              APR 18 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10377

              Plaintiff - Appellee,              D.C. No. 2:11-cr-00718-JAT-1

  v.
                                                 MEMORANDUM *
GUALFREDO GOMEZ-GARCIA, AKA
Gualfredo Gomez,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                            Submitted April 17, 2012 **


Before: LEAVY, PAEZ, and BEA, Circuit Judges.

       Gualfredo Gomez-Garcia appeals his conviction by guilty plea and sentence

for re-entry of a removed alien in violation of 8 U.S.C. § 1326(a).




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d
1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED

      DISMISSED.




                                         2                                   11-10377